Citation Nr: 1641989	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  13-25 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for bilateral pes planus prior to October 30, 2009.

2.  Entitlement to a disability evaluation in excess of 30 percent for bilateral pes planus from October 30, 2009.

3.  Entitlement to a disability evaluation in excess of 40 percent for a low back disability.

4.  Entitlement to a disability evaluation in excess of 30 percent for right lateral epicondylitis.

5.  Entitlement to a disability evaluation in excess of 10 percent hyperhidrosis of the palms.

6.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from December 1972 to December 1974, and July 1976 to May 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

Following the most recent adjudication of the matters decided herein, the Veteran submitted additional evidence.  However, he has waived initial RO consideration thereof.

The Board notes that in an August 2013 rating decision, the RO denied claims of entitlement to service connection for degenerative joint disease of the right shoulder, a left shoulder condition and a bilateral arm condition and  also denied a claim to reopen service connection for a mental condition, previously claimed as depression with irritability.  The Veteran submitted a notice of disagreement (NOD) in August 2013 and in September 2013 elected de novo review with regard to those claims.  No statement of the case has yet been issued with regard to these issues.  The record contains an October 2016 deferred rating decision which indicates additional development is being done.  As the RO has acknowledged receipt of the NOD and the Veteran's election of Decision Review Officer review, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999) (where an NOD had not been recognized).  As the record reflects that the NOD has been recognized and that additional action is pending, a remand of the service connection and new and material evidence claims pursuant to Manlincon is not warranted in this case.

The issue of entitlement to a disability evaluation in excess of 30 percent for right lateral epicondylitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the relevant period, the Veteran's bilateral pes planus manifested by pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities, but not by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  

2.  The Veteran's low back disability has never been manifested by ankylosis or by any associated neurologic abnormalities.

3.  The Veteran's hyperhidrosis of the palms affects less than 20 percent of the entire body and exposed areas, and has not required systemic therapy. 


CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal the criteria for an evaluation of 30 percent, but no greater, for the Veteran's pes planus have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).

2.  Throughout the rating period on appeal the criteria for an evaluation in excess of 40 percent for the Veteran's low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).

3.  The criteria for disability rating in excess of 10 percent for hyperhidrosis of the palms are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.118, Diagnostic Code 7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letters dated in October 2009.

VA has obtained the Veteran's service and VA records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the etiology and severity of the Veteran's disabilities, and obtained all records relevant to the issues decided here on appeal.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

General Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Pes Planus

Under Diagnostic Code 5276, pes planus warrants a 10 percent evaluation when moderate, weight-bearing line over or medial to great toe, inward bowing of the Achilles tendon, pain on manipulation and use of the feet, bilateral or unilateral.  A 30 percent evaluation may be assigned for severe bilateral pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A maximum 50 percent evaluation may be assigned for pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).

By way of background, VA examination in December 2006 reflects continued diagnosis of pes planus, bilateral.  At the time, the Veteran had pain with walking and callosities of the feet, which were regularly scraped.  He also took pain medication.  Objective examination showed no evidence of painful motion, swelling or instability.  There was tenderness of the 1st and 5th metatarsophalangeal joints, bilaterally.  The arch was present on weightbearing, and there was no pain with weightbearing and manipulation.  There was no atrophy or deformity.  

VA received the Veteran's claim for increase on October 16, 2009, and was examined later that month to address the severity of his bilateral pes planus.  The examiner remarked that the condition had not changed in severity since the Veteran's last VA examination in December 2006.  He noted fair response to treatment, which included lotion, orthopedic shoes and debridement of calluses.  In terms of symptoms, the examiner noted pain, swelling, stiffness and fatigability.  The Veteran related occasional flare-ups, which precipitated less ambulation than normal.  Objective examination of the feet showed no evidence of swelling, instability, weakness or abnormal weightbearing.  There was evidence of painful motion and tenderness.  There was inward bowing of the Achilles, partially correctable by manipulation, with pain on manipulation.  There was a mild pronation deformity.  Subsequent VA records document treatment for care of painful calluses.

In July 2012, the Veteran was afforded another VA examination.  At that time, pain in both feet was noted, accentuated by use.  There was no indication of swelling, but examination showed characteristic callosities, bilaterally.  Symptoms were not relieved by arch supports.  There was not inward bowing of the Achilles, bilaterally.  There was not extreme tenderness of the plantar surface of the feet.  There was decreased longitudinal arch height	 in both feet, with no evidence of marked deformity.  There was no marked deformity or pronation.  The Achilles were not bowed, and there was not marked inward displacement and severe spasm of the Achilles, bilaterally.  

Generally, the effective date of an award of increased compensation for service-connected disability shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  A specific claim in the form prescribed by the VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).

There is an exception in that the effective date may the earliest date as of which it is ascertainable that an increase in disability has occurred, provided that the application therefor is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Initially, the Board points out that the AOJ effectuated the increased evaluation from 20 to 30 percent effective October 30, 2009, the date of the aforementioned VA examination, or about 2 weeks following the receipt of the Veteran's claim for an increased evaluation.  However, based upon the evidence outlined above, the Board concludes that effective the date of claim, but no earlier, the Veteran is entitled to a 30 percent evaluation for his bilateral pes planus.  

Along these lines, the Board notes that VA examination in December 2006 reflected tenderness of the feet with manipulation and use, with characteristic callosities.  Thus, evidence dated well prior to the year period preceding the October 2009 claim demonstrates that an increase in severity occurred.  Thus, the earliest effective date possible for the award is the date of claim.  Id.  

Diagnostic Code 5276 provides for a 20 percent evaluation in the case of unilateral, severe, pes planus.  In the present case, the Veteran has service-connected bilateral pes planus.  Thus, given the indications of pronation, pain on manipulation and use accentuated, and the characteristic callosities, the Board concludes that a 30 percent evaluation is warranted from the date of the Veteran's claim, October 16, 2009.  

However, the Board does not conclude that a maximum 50 percent schedular evaluation is warranted.  At no time has any evidence indicated extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation not improved by orthopedic shoes and appliances.  The VA examinations show evidence of severe bilateral pes planus with characteristic callosities, but no worse.  Accordingly, a 50 percent evaluation is not warranted.  Hart, supra.



Low Back

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes: A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  The diagnostic code also provides for 20 and 30 percent evaluations of unilateral severe and pronounced pes planus, respectively.

Under Diagnostic Code 5242 degenerative arthritis of the spine (see also, Diagnostic Code 5003), is evaluated under the following general rating formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

In order for the Veteran to attain an evaluation in excess of 40 percent, the evidence must demonstrate either unfavorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire spine, or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  With respect to ankylosis, no evidence demonstrates any such findings and the Veteran has retained a fair degree of range of motion in his spine.  Moreover, no evidence discloses any bed rest prescribed by a physician for the Veteran's low back disability.  See e.g. October 2009 and July 2012 VA examination reports.  In the absence of any such findings, the claim must be denied.  Hart, supra.

The Board also notes that separate evaluations for any neurologic abnormalities associated with the low back disability could also be assigned.  However, repeated VA examination has not shown any assessed neurologic abnormalities, such as sciatica.  Nor do any other records show any such assessment, and the Veteran has not indicated any neurologic abnormalities, to include by means of lay reports.  As such, separate evaluations for neurologic abnormalities associated with the low back disability, are not warranted.  Id. 



Hyperhidrosis of the Palms

The skin disability has been rated under Diagnostic Code 7806, for dermatitis or eczema.  38 C.F.R. § 4.118 (2015).  The schedular criteria for evaluating skin disorders were amended effective October 23, 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  See Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54708 (September 23, 2008).  The criteria under Diagnostic Code 7806 were not affected by the revisions.

Under the rating criteria, with more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, a 60 percent rating is assigned.  A 30 percent rating is assigned with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 10 percent rating is warranted with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  Id. at Diagnostic Code 7806.

The Veteran filed his claim for increase in October 2009.  He was examined later that month, with continued assessment of hyperhidrosis of the hands.  At this time, the Veteran related a history of intermittent itching, cracking and pain of the palmar surfaces of the hands.  He used daily topical lotion, but did not use a corticosteroid or other immunosuppressive drug, to treat the condition.  10 percent of the total body area was affected.  

He was examined again in July 2012, which resulted in continued assessment of hyperhidrosis (eczema) of the palms.  At the time of the examination, the condition was not active, but the Veteran related a history of the skin of his hands becoming tender, and peeling.  History reflected that the Veteran had not been treated with any oral or topical medications over the past 12 months, including systemic corticosteroids or other immunosuppressive medications.  Less than 5 percent of the total body area was affected. 

Entitlement to an evaluation in excess of 10 percent for hyperhidrosis of the palms is not warranted.  From 5 to 10 percent of the Veteran's body or exposed areas are affected by hyperhidrosis.  Moreover, although the Veteran treats the condition with a topical agent, the Veteran has never been prescribed systemic therapy, to include oral or topical corticosteroids or immunosuppressive drugs.  See Johnson v. McDonald, 27 Vet. App. 497, 502 (2016).  Accordingly, entitlement to an evaluation in excess of 10 percent is denied.  

Extraschedular Analysis

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.' 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1).

Turning to the first step of the extraschedular analysis, the Board concludes that the schedular criteria contemplate the Veteran's symptoms.  With respect to the low back, the criteria contemplate limitation of motion, and provide for a higher evaluation based upon increased severity manifested by ankylosis.  The criteria specifically provide for evaluation of bilateral pes planus based upon the Veteran's symptoms of pain on use and characteristic callosities, and allow for a higher evaluation based upon more severe symptoms.  Likewise, the criteria providing for evaluation of eczema, provide for evaluation of the disability based upon the total areas affected, as well as the necessity for systemic therapy.  

For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's bilateral pes planus, low back disability and hyperhidrosis of the hands, and the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  In the absence of exceptional factors associated with the disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a disability evaluation of 30 percent, but no greater, for bilateral pes planus prior to October 30, 2009, is granted.

Entitlement to a disability evaluation in excess of 30 percent for bilateral pes planus is denied.

Entitlement to a disability evaluation in excess of 40 percent for a low back disability is denied.

Entitlement to a disability evaluation in excess of 10 percent hyperhidrosis of the palms is denied.


REMAND

The Veteran seeks a disability evaluation in excess of 30 percent for right lateral epicondylitis.  He was last afforded an examination to address this disability in July 2012.  A review of the latest Rating Decision Codesheet, dated in August 2013, indicates that the Veteran was to undergo a future examination in August 2015 to address this disability.  No such examination report appears in the record.  Upon remand, this report should be sought.  See 38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

As any decision with respect to the claim noted above may affect the claim for a TDIU, the claim for a TDIU is inextricably intertwined and therefore adjudication is deferred until adjudication of this claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any August 2015 VA examination report relating to the severity of the Veteran's right lateral epicondylitis, and  associate it with the claims file.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2. If the Veteran was not provided with a VA examination regarding the right lateral epicondylitis in August 2015, and if the records indicates that there may has been a change in his disability level since his previous examination, then he should be scheduled for a new examination by an appropriate examiner to determine the current level of severity of his service-connected right lateral epicondylitis.  The Veteran's claims file and a copy of this remand must be provided to the examiner in conjunction with the scheduled examination.  All symptomatology and functional and occupational impact associated with the disability must be described in detail.

3.  After undertaking any other development deemed appropriate and after the development requested above has been completed to the extent possible, the AOJ should again review the record and adjudicate the remaining claims on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


